DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2020 has been entered.
Claims 1-3, 5, 7, 9, 10, 39-45, 53, 54, and 58-61 are currently pending in the above identified application.

Claim Interpretation
“Ounce weight” in claims 59-60 been equated to “face weight” as discussed in the Remarks filed October 14, 2020 p. 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 59-60 recite the limitation “wherein the carpet has an ounce weight ranging from 8 oz to 16 oz” (claim 59) and “wherein the ounce weight is about 10 oz” (claim 60).  Ounce weight, which Applicant has stated as being equivalent to face weight is typically in the units of oz/yd2 (ounces per square yard), not “oz” or “ounce”.  This is aligned with the Remarks filed October 14, 2020 p. 14, which also discusses face weight, or ounce weight, as being ounces per square yard.  The unit current recited “oz” is just weight, not unit per unit area and is not typical for face weight.  For the purpose of prior art application, Examiner will interpret “ounce weight” as having the units of ounces per square yard.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 5, 53, and 55-56 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pub. No. 2005/0160955 to Lovelady.
Regarding claims 1, 3, 5, 53, and 54-56, Lovelady teaches a tuft fabric for use as a floorcovering (carpet) (Lovelady, title, abstract, para 0036) comprising a single needlefelt backing 19 having a top surface and tufted yarn stitched (attached) to the needlefelt backing (primary backing) shown at a plurality of location within a plurality of rows, the tufted yarn comprising plurality of yarn bights 51, 52, 53, 54 extending at about the same height (pile height of about 0 relative to the surface) and protruding above the front surface (extending upwardly from the top surface) of the backing 19 and necessarily having a respective pile height (Id., Fig. 3A, 3B, 5A, 5B, para 0019-0020, 0032-0033).  Lovelady teaches the yarn penetrates the needlefelt backing as it moves in direction 15 through the tufting machine (row) and that when a relatively generous amount of yarn is supplied for a stitch with relatively little backrobbing so that loop bights 51, 52 protrude from the backing material when the yarn supplied in a more restricted fashion for a stitch, resulting loop bights 53, 54 may remain partially obscured by the needlefelt backing (Id., Fig. 3A, para 0032-0033), reading on the respective yarn tuft of the plurality of yarns tufts passes through the single primary backing at each location where the tufted yarn is attached to the primary backing.  Lovelady teaches the plurality of yarn bights (plurality of yarn tufts) consist of a first plurality of bight 52, 51 (first plurality of yarn tufts) that cooperate to form at least one pattern member having at least one color, and a plurality of lowered bights 53, 54 (plurality of lowered yarn tufts) that are pulled sufficiently low against the top surface of the single needlefelt backing 19 to expose portions of the underlying top surface of the single needlefelt backing 19, wherein the exposed portions of the single needlefelt backing 19 cooperate with the at least one pattern member and the lowered plurality of tufts 53 to form an overall color and texture design of a face of the tuft fabric used as a floorcovering (carpet) (Id., abstract, Fig. 3A, 3B, 5B, 5C, para 0001, 0004, 0010-0017, 0029-0036).  As the bights 53, 54 are lowered relative to the bights 51, 52, the pile height of each of the lowered bights 53, 54 is less than the pile height of the bights 51, 52 (first plurality of tufts).   Lovelady teaches the lowered bights 53, 54 (lowered yarn tufts) being partially obscured by the primary needlefelt 19 and extending to about the same height as the front surface of the needlefelt primary backing 19 (Id., para 0032-0033), indicating that the single needlefelt backing would be exposed and the bights 53, 54 (lowered tufts) would necessarily extend upwardly from the top surface of the primary needlefelt 19 in order to be visible.  Lovelady teaches bight 51, 52 (first plurality of yarn tufts) protruding from the 51, 52, 53, 54 extend upwardly from a top surface of the needlefelt backing 19 and the plurality of bights 51, 52, 53, 54 would necessarily have a respective pile height.  The needlefelt 19 would necessarily have a color (primary backing color).
Lovelady teaches the carried stitch length (pile height) permitting design and tufting sculptured heights in the carpet (Lovelady, para 0029) and teaches creating a non-continuous repeating pattern using the different yarn heights with different colors (Id., para 0030).  As the pile height is varied, an overall pattern and texture design would necessarily result on the face of the floorcovering and result from the cooperation of the at least one exposed pattern member and at least one tufted pattern member.  Lovelady discloses embodiments wherein regular visible loop bights (tufts), as well as other bights that are partially or total obscured by the needlefelt backing, are shown (Id., Fig. 5A-D para 0034), which appears substantially similar to the image shown of the instant invention, it appears to have substantially the same structure as the instant invention.  Lovelady teaches the yarn being tufted, or stitched into the needlefelt backing and teaches the application of latex or other suitable binder to attach a secondary backing (Id., para 0034- 0036), reading on the tuft yarns consisting of bights 51, 52, 53, 54 being secured to the needlefelt backing (primary backing).  NOTE: The claim using open comprising language for all features but the plurality of yarn tufts.  For prior art mapping, bights 55, 56 are not being mapped as part of the plurality of yarn tufts.
Regarding claim 3, Lovelady teaches the floorcovering being a rug (carpet tile) (Lovelady, para 0030).
Regarding claim 5, Lovelady teaches an embodiment Fig. 5B that shows the first plurality of yarn tufts forming visible loop bights while the plurality of lowered tufts are partially or totally obscured by the needlefelt backing, therefore meaning the needlefelt backing is visible (Lovelady, Fig. 5B, para 0034).  
Regarding claim 53, Lovelady teaches each regular backstitch 33 being anchored so that there is a substantially uniform tuft bind when the latex or other binder is applied to the back surface of the floorcovering (Lovelady, para 0032, 0034), indicating that each of the bight (tufts) of the first plurality of bights 51, 52 (plurality of yarn tufts) and the lowered bights 53, 54 (lowered yarn tufts) remains in the single needlefelt backing.  As both are visible, they would necessarily extend upwardly from the top surface of the single primary backing.
Regarding claims 55-56, Lovelady teaches the needlefelt primary backing comprising polypropylene (Lovelady, para 0035).

Claim Rejections - 35 USC § 102/103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 39, 41, 42, and 54 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US Pub. No. 2005/0160955 to Lovelady, as applied to claims 1, 3, 5, 53, and 55-57 above.
Regarding claims 39, 41, 42, and 54, Lovelady teaches a tuft fabric for use as a floorcovering (carpet) (Lovelady, title, abstract, para 0036) comprising a single needlefelt backing 19 having a top surface and a plurality of yarn bights 51, 52, 53, 54 formed by tufting yarn into the needlefelt backing (plurality of yarn tufts) such that the tufted yarn is stitched (attached) to the needlefelt backing (primary 16 comprising a plurality of yarn bights 51, 52, 53, 54 extending at about the same height (pile height of about 0 relative to the surface) and protruding above the front surface (extending upwardly from the top surface) of the backing 19 and necessarily having a respective pile height (Id., Fig. 3A, 3B, 5A, 5B, para 0019-0020, 0032-0033).  Lovelady teaches the plurality of bights (yarn tufts) consisting of a first plurality of bight 52, 51 (first plurality of yarn tufts) that cooperate to form at least one pattern member having at least one color, and a plurality of lowered bights 53, 54 (plurality of lowered yarn tufts) that are pulled sufficiently against the top surface of the single needlefelt backing 19 to expose portions of the underlying top surface of the single needlefelt backing 19, wherein the exposed portions of the single needlefelt backing 19 cooperate with the at least one pattern member and the lowered plurality of tufts 53 to form an overall color and texture design of a face of the tuft fabric used as a floorcovering (carpet) (Id., abstract, Fig. 3A, 3B, 5B, 5C, para 0001, 0004, 0010-0017, 0029-0036).  Lovelady teaches the yarn penetrates the needlefelt backing as it moves in direction 15 through the tufting machine (row) and that when a relatively generous amount of yarn is supplied for a stitch with relatively little backrobbing so that loop bights 51, 52 protrude from the backing material when the yarn supplied in a more restricted fashion for a stitch, resulting loop bights 53, 54 may remain partially obscured by the needlefelt backing (Id., Fig. 3A, para 0032-0033), reading on the respective yarn tuft of the plurality of yarns tufts passes through the single primary backing at each location where the tufted yarn is attached to the primary backing and during tufting of the plurality of lowered bights (tufts), the plurality of lowered bights (tufts) are pulled sufficiently low against the top surface of the backing to expose backing.  Lovelady teaches the lowered bights 53, 54 (lowered yarn tufts) being partially obscured by the primary needlefelt 19 and extending to about the same height as the front surface of the needlefelt primary backing 19 (Id., para 0032-0033), indicating that the single needlefelt backing would be exposed, the bights 51, 52, 53, 54 would necessarily have a respective pile height, would necessarily extend upwardly from the top surface 19 in order to be visible, and partially obscured bights 53, 54 (lowered yarn) would necessarily have a pile height less than the pile height of the visible bights 51, 52 (first plurality of yarn tufts).  Lovelady teaches bight 51, 52 (first plurality of yarn tufts) protruding from the backing material (Id., para 0032), therefore each of the bights (tufts) of the plurality of bights 51, 52, 53, 54 extend upwardly from a top surface of the needlefelt backing 19.  The needlefelt backing 19 would necessarily have a color (primary backing color).
Lovelady teaches the carried stitch length (pile height) permitting design and tufting sculptured heights in the carpet (Lovelady, para 0029) and teaches creating a non-continuous repeating pattern using the different yarn heights with different colors (Id., para 0030).  As the pile height is varied, an overall pattern and texture design would necessarily result on the face of the floorcovering and result from the cooperation of the at least one exposed pattern member and at least one tufted pattern member.  Lovelady discloses embodiment wherein regular visible loop bights (tufts), as well as other bights that are partially or total obscured by the needlefelt backing, are shown (Id., Fig. 5A-D para 0034), which appear substantially similar to the image shown of the instant invention, it appears to have substantially the same structure as the instant invention.  
The limitations “carpet produced according to a process comprising: tufting yarn into a single primary backing at a plurality of locations within a plurality of rows, the yarn comprising a plurality of yarn tufts, each yarn tuft of the plurality of yarn tufts having a respective pile height…wherein a respective yarn tuft of the plurality of yarn tufts passes through the single primary backing at each location where the yarn is tufted into the single primary backing,… wherein during tufting of the plurality of lowered yarn tufts, the plurality of lowered yarn tufts are pulled sufficiently low against the top surface of the single primary backing to expose portions of the underlying top surface of the primary backing” are interpreted as product by process limitations.  The resultant structure of the claimed process appears to be the same as that claimed in claim 1 and detailed above, except “each of the yarn In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 41, Lovelady teaches the floorcovering being a rug (carpet tile) (Lovelady, para 0030).
Regarding claim 42, Lovelady teaches an embodiment Fig. 5B that shows the first plurality of yarn tufts forming visible loop bights while the plurality of lowered tufts are partially or totally obscured by the needlefelt backing, therefore meaning the needlefelt backing is visible (Lovelady, Fig. 5B, para 0034).  Additionally, this embodiment shows a visible pattern meaning the needlefelt backing color is different from the at least one color of the at least one pattern member in at least one of hue, chroma and value.
Regarding claim 54, Lovelady teaches each regular backstitch 33 being anchored so that there is a substantially uniform tuft bind when the latex or other binder is applied to the back surface of the .

Claim Rejections - 35 USC § 103
Claims 59-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2005/0160955 to Lovelady, as applied to claims 1, 3, 5, 39, 41, 42, and 53-56 above.
Regarding claims 59-60, Lovelady teaches the tufted yarns being applied at a weight of only about 12-17 ounces of yarn per square yard for the most cost effective patterning and that weights between about 5 and 30 ounces of yarn per square yard may be suitable for some purposes (Lovelady, para 0035), reading on the ounce weight of the carpet being about 12-17 ounces of yarn per square yard for the most cost effective patterning and being between about 5 and 30 ounces of yarn per square yard for some purposes.
While the reference does not specifically teach the claimed range of 8 oz/yd2 to 16 oz/yd2 for the ounce weight (claim 59), specifically about 10 oz/yd2 (claim 60), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust, vary, and optimize the tufted yarn weight (ounce weight, or face weight), such as within the claimed range, motivated by the desire to successfully practice the invention .

Claims 1-3, 5, 7, 9, 10, 39-45, 53-56, and 59-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2005/0160955 to Lovelady, as applied to claims 1, 3, 5, 39, 41, 42, 53-56, and 59-60 above, in view of US Pub. No. 2002/0164448 to Hutchison.
Regarding claims 1, 3, 5, 39, 41, 42, 53-56, and 59-60, in the event it is shown that Lovelady does not disclose the claimed invention with sufficient specificity to anticipate the lowered yarn bight (lowered yarn tufts) and the primary backing color of the exposed portions of the single primary backing to form at least one exposed pattern, wherein the at least one exposed pattern member cooperates with the at least one tufted pattern member formed by bights 51, 52 to form the overall pattern and texture design of the face of the carpet, the invention is obvious because Lovelady discloses the claimed constituents, including the visible primary backing, varied bight height (tuft height), and discloses that they may be used alternatively or in combination.  Additionally, Hutchison teach a carpet that utilizes exposed portions of the primary form an aesthetic part of the carpet wear surface in conjunction with other portions of the wear surface of the carpet formed by backstitches of the tufts on one side of the primary backing, with a particular embodiment having both tufted and non-tufted portions exposed on the wear side of the carpet (Hutchison, abstract, para 0003-0007, 0010).  Hutchison teaches the backing being woven or nonwoven (Id., para 0008) and capable of obtain a multitude of different patterns, affording many different colors and texture while require less material due to the lowered pile height and being both attractive and functional (Id., para 0021).  Hutchison teaches in most carpets, the primary backing is total obscured by the pile and plays no role in the aesthetic design (Id., para 0003).  
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to form the floorcovering of Lovelady, wherein the yarn pile height is varied to create the 
Regarding claims 2 and 40, the prior art combination teaches the inventive feed attachment being improved over a typical broadloom tufting machine (Lovelady, para 0024).  While the prior art combination does not appear to explicitly teach the floorcovering being a broadloom carpet, it would have been obvious to one of ordinary skill in the art before the invention was made to form the floorcovering of Lovelady, wherein the floorcovering is a broadloom carpet, motivated by the desire of forming a conventionally known floorcovering and as the instant invention being taught by the prior art combination is improved over typical broadloom tufting machine.
Regarding claims 7, 10, 43, and 45, the prior art combination teaches the pattern consisting of any design across the entire carpet in various colors (Lovelady, para 0030).  While the prior art combination does not appear to explicitly teach the at least one color of the at least one pattern member comprising at least two colors (claims 7 and 43) or a single color (claims 10 and 45), it would have been an obvious matter of design choice to modify the floorcovering of the prior art combination, wherein the yarns 16 forming the first plurality of yarn tufts 51, 52 comprise at least two colors (claim 7) or a single color (claim 10), based on the desired aesthetics of the floorcovering, since Lovelady teaches the use of various colors to form the pattern and Applicant has not taught the color functioning beyond ornamentation with no mechanical function.  The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claims 9 and 44, the prior art combination teaches the height of the stitches (tufts) varies across the at least one pattern member to permit the design and tufting of sculptured heights in 51, 52 having a tuft height that varies across the at least one tufted pattern member to contribute to the overall pattern and texture design of the face of the carpet, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to form the carpet of Lovelady, wherein the bight height of the regular stitches forming bights 52, 52 are varied as taught by Lovelady, motivated by the desire of forming a sculptured face of the carpet that appears to gradually emerge and as a matter of design choice.

Claims 58 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lovelady, as applied to claims 1-3, 5, 7, 9, 10, 39-45, 53-56, and 59-60 above, in view of USPN 3,722,442 to MacIsaac.
Regarding claims 58 and 61, Lovelady teaches the invention being related to tufting on a relatively thick substrate, a backing substrate (Lovelady, para 0001, claim 1). 
Lovelady does not teach the backing substrate being woven.
However, MacIsaac teaches a tufted pile fabric having lowered bights and teaches the backing fabric that is tufted being any desired woven, nonwoven or knitted construction (MacIsaac, abstract, col. 1 lines 1-6, col. 2 lines 46-64).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the carpet of Lovelady, wherein the backing substrate is woven as taught by MacIsaac, motivated by the desire of using conventionally known backing predictably suitable for being tufted and containing lowered bights, a noted equivalent to nonwoven backings.



Claims 1-3, 5, 7, 9, 10, 39-45, 53-56 and 58-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2004/0253409 to Whitten in view of US Pub. No. 2005/0160955 to Lovelady.
Regarding claims 1, 3, 5, 39, 41, 42, 53-56 and 58-61, Whitten teaches a carpet (Whitten, abstract, Fig, 1) comprising a primary backing layer 16 necessarily having a top surface and a primary backing color and tuft yarn 18 secured to the primary backing, the tufted yarn consisting of a plurality of yarn tufts extending upwardly from the top surface of the single primary backing hand necessarily having a respective pile height, wherein the plurality of yarn tuft comprising a first plurality of yarn tufts that cooperate to form at least one tufted pattern member 14 having at least one color and teaches a portion of the primary backing being visible to form an exposed pattern member 12 (Id., abstract, para 0018-0019).  Whitten teaches the tufted loops having varying heights on the fabric (Id., para 0020).  Whitten teaches the tufted yarn being stitched through (necessarily attached) to the primary backing at a plurality of location within a plurality of rows (Id., Fig. 3-4, para 0018-0020), reading a respective yarn tuft of the plurality of yarn tufts passes through the single primary backing at each location where the tufted yarn is attached to the primary backing.
Whitten does not appear to teach the carpet comprising a plurality of lowered yarn tufts that are pulled sufficiently low against the top surface of the single primary backing to expose portions of the underlying top surface of the single primary backing, wherein the pile height of each lowered yarn tuft is less than the pile height of each yarn tuft of the first plurality of yarn tufts.
However, Lovelady teaches a tuft fabric for use as a floorcovering (carpet) (Lovelady, title, abstract, para 0036) comprising a single needlefelt backing 19 having a top surface and tufted yarn consisting of a plurality of yarn bights 51, 52, 53, 54 extending at about the same height (pile height of about 0 relative to the surface) and protruding above the front surface (extending upwardly from the top surface) of the backing 19 and necessarily having a respective pile height (Id., para 0019-0020, 0032-52, 51 (first plurality of yarn tufts) that cooperate to form at least one pattern member having at least one color, and a plurality of lowered bights 53, 54 (plurality of lowered yarn tufts) that are pulled sufficiently low against the top surface of the single needlefelt backing 19 to expose portions of the underlying top surface of the single needlefelt backing 19, wherein the exposed portions of the single needlefelt backing 19 cooperate with the at least one pattern member and the lowered plurality of tufts 53 to form an overall color and texture design of a face of the tuft fabric used as a floorcovering (carpet) (Id., abstract, Fig. 3A, 3B, 5B, 5C, para 0001, 0004, 0010-0017, 0029-0036).  As the bights 53, 54 are lowered relative to the bights 51, 52, the pile height of each of the lowered bights 53, 54 is less than the pile height of the bights 51, 52 (first plurality of tufts).   Lovelady teaches the lowered bights 53, 54 (lowered yarn tufts) being partially obscured by the primary needlefelt 19 and extending to about the same height as the front surface of the needlefelt primary backing 19 (Id., para 0032-0033), indicating that the single needlefelt backing would be exposed and the bights 53, 54 (lowered tufts) would necessarily extend upwardly from the top surface of the primary needlefelt 19 in order to be visible. Lovelady teaches using stitch that are barely visible on the face of the carpet provides good tuft binding (Id., para 0001, 0004).  As the stitch are visible, they would necessarily extending upwardly from the top surface of the primary backing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the carpet of Whitten, wherein the visible portion of the backing are formed by the lowering the loops against the backing such as to be barely visible as taught by Lovelady, motivated by the desire of forming conventionally known carpet having visible backing and in order to provide good tuft binding as taught by Lovelady.
As the carpet of the prior art combination has portion of tuft loops that are visible and portions of expose primary backing formed from the lowered tuft loops against the surface of the primary 
Regarding claim 39, the limitations “carpet produced according to a process comprising: tufting yarn into a single primary backing at a plurality of locations within a plurality of rows, the yarn comprising a plurality of yarn tufts, each yarn tuft of the plurality of yarn tufts having a respective pile height…wherein a respective yarn tuft of the plurality of yarn tufts passes through the single primary backing at each location where the yarn is tufted into the single primary backing,… wherein during tufting of the plurality of lowered yarn tufts, the plurality of lowered yarn tufts are pulled sufficiently low against the top surface of the single primary backing to expose portions of the underlying top surface of the primary backing” are interpreted as product by process limitations.  The resultant structure of the claimed process appears to be the same as that claimed in claim 1 and detailed above, except “each of the yarn tuft of the plurality of yarn tufts extending upwardly from a top surface” are interpreted as product by process limitations.  The resultant structure of the claimed process appears to be the same as that claimed in claim 1 and detailed above, except “each of the yarn tuft of the plurality of yarn tufts extending upwardly from a top surface” appears to be part of the claimed tufting process and not necessarily present in the claimed, finished product.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.    Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claims 53-54, the tuft loops are visible, fully or barely, reads on the carpet consisting of a single primary backing and a plurality of yarn tufts extending upwardly from a top surface of the primary backing and remaining in the single primary backing. 
Regarding claims 2 and 40, the prior art combination teaches the carpet being a broadloom carpet (Whitten, para 0001).
Regarding claims 3 and 41, the prior art combination teaches the carpet being a modular carpet (carpet tile) (Whitten, para 0001).
Regarding claims 5 and 42, the prior art combination teaches the primary backing layer forming the exposed pattern member 12 having a principal color (primary backing color) that comprises part of the overall pattern and styling of the carpet (Whitten, abstract, para 008, 0018-0019), reading on the primary backing color being different from the at least one color of the at least one tufted pattern member in at least one of hue, chroma, and value.
Regarding claims 7 and 43, the prior art combination teaches the tufted yarns comprising at least one type or color of yarn that is selected to achieve a desired contrast in the overall pattern and styling of the carpet (Whitten, abstract, para 0004, 0008), reading on the at least one tufted pattern member comprising at least two color.  Additionally, it would have been obvious to one of ordinary skill 
Regarding claims 9 and 44, the prior art combination teaches the pile height of the tufted yarns selectively varying over the tufted portion pattern member (Whitten, para 0020), reading on a tufted height of each of the first plurality of yarn tufts varying across the at least one tufted pattern member to contribute to the overall pattern and texture design of the face of the carpet.
Regarding claims 10 and 45, the prior art combination teaches the primary backing color differing from the color of the tufting yarns (Whitten, abstract, para 0004, 0008) and teaches the tufted yarns being selected to achieve the desired color contrast against the primary baking color (Id., para 0008).  It would have been obvious to one of ordinary skill in the art to form the carpet of the prior art combination wherein the color of the tufted pattern member comprises a single color, motivated by the desire of achieving the desired aesthetic and color contrast. 
Regarding claim 55 and 56, the prior art combination teaches the use of polypropylene (a type of thermoplastic) to form the primary backing (Lovelady, para 0053).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the carpet, wherein the primary backing is formed of polypropylene, motivated by the desire of using conventionally known materials predictably suitable for primary backings used in carpet and motivated by the expectation of successfully practicing the invention of the prior art combination.
Regarding claims 58 and 61, the prior art combination teaches the backing being a woven material (Whitten, para 0018).
Regarding claims 59-60, the prior art combination teaches the tufted yarns being applied at a weight of only about 12-17 ounces of yarn per square yard for the most cost effective patterning and that weights between about 5 and 30 ounces of yarn per square yard may be suitable for some purposes (Lovelady, para 0035), reading on the ounce weight of the carpet being about 12-17 ounces of yarn per 
While the reference does not specifically teach the claimed range of 8 oz/yd2 to 16 oz/yd2 for the ounce weight (claim 59), specifically about 10 oz/yd2 (claim 60), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust, vary, and optimize the tufted yarn weight (ounce weight, or face weight), such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art and based on the desired purpose and cost.

Response to Arguments
Applicant's arguments and Declaration filed October 14, 2020, have been fully considered but they are not persuasive with regards to the prior art rejections. 
The Declaration under 37 CFR 1.132 filed October 14, 2020 is insufficient to overcome the rejection of the pending claim based upon U.S.C. 103(a) as set forth in the last Office action because:  
It should be noted that the Declarant is a co-inventor of the currently examined Application, and therefore, Declarant’s interest in the matter is a factor which can legitimately be taken into consideration.  However, Declarant does not refer to any prior art documents to support his conclusions. Cf Rohm & Haas Co. v. Brotech Corp., 127 F.3d 1089, 1092 (Fed. Cir. 1997).
Declarant states that it is his belief that PHOSITA would have understood that the “primary backing” described in the specification is the typical primary backing structure of tufted carpets, specifically that the PHOSITA would have understood that the term refers to a carrier material for yam tufts that does not have sufficient structure to function as a carpet until additional adhesive and/or backing layers are applied.  Declarant further states that it is his belief that PHOSITA would have further understood that the conventional primary backing materials disclosed by Applicant’s pending specification, which function merely as a carrier fabric for the tufted yarn, do not have sufficient thickness to embed bights of yarn in the manner required by Lovelady.  Examiner respectfully disagrees.  “Primary backing” has not be been defined in the specification. The broadest reasonable interpretation encompasses any substrate that is tufted.  Even in the section cited by Declarant in Carpet Primer, “the primary backing is usually woven, slit film polypropylene fabric, although some polypropylene and polyester nonwovens also are used for special applications” (p. 1-19).  This does not limit the scope of “primary backing” to necessarily being only these embodiment.  There is no thickness discussed or limited in the instant disclosure.   An additional definition of “primary backing” includes “the fabric into which a carpet is tufted” by the INDA Nonwoven Glossary (INDA, p. 4).  As discussed in the office action mailed June 26, 2020, Celanese Complete Textile Glossary states “a primary backing through which the carpet tufts are inserted is always required for tufted carpet.  The backing is usually made of woven jute or nonwoven manufactured fiber fabric” (Celanese, p. 4).  Therefore, the broadest reasonable interpretation of “primary backing” is a substrate that is tufted.  The needlefelt of Lovelady which is tufted meets the claim limitations.  There is no inherent or implied thickness limitations as Declarant appears to be arguing.

Applicant’s secondary consideration citing the NeoCon 2015 award is not overcome the obviousness rejection of the prior art.  Industry awards are secondary consideration but do not necessitate patentability when the prior art renders the obvious.
Declarant argues that the remaining prior art fails to cure the deficiencies of Lovelady as discussed above.  As discussed above, Examiner respectfully disagrees.
Declarant argues, with regards to the application of Whitten and Lovelady, that the combination fails to render obvious the independent claims as Whitten fails to teach to suggest a plurality of lowered yarn tufts that are pulled sufficiently low against the top surface of the single primary backing to expose portions of the underlying top surface of the single primary backing.  Declarant further argues that, when starting from the teachings of Whitten, it is his belief that a PHOSITA would not have been motivated to arrive at the claimed carpet product, as Whitten expressly teaches a carpet product that requires the use of a special modified tufting machine that fully withdraws previously formed tufts so that the yarn in certain areas remains on the back side of the primary backing to allow for full visual exposure of the top surface of the primary backing. Declarant argues that the proposed modification to Whitten would require a fundamental change to the principle operation of Whitten – to go from a process where portions of a backing are not tufted at all to a process where the same portion of the backing are tufted then lowered to expose parts of the backing.  Examiner respectfully disagrees.  Whitten teaches the presence of tufts that pass through the primary backing as well as portions that are 
Declarant argues that the approach of Whitten is a fundamentally different approach than the pending claimed, which require tufts that pass through the primary backing and have a pile height with respect to the top surface of the primary backing layer but are pulled low enough to expose portions of the top surface of the primary backing layer.  However, Lovelady is relied upon for teaching lowered or embedded tufts revealing portions of the backing.  Therefore, Declarant’s argument is not commensurate in scope with the rejection detailed above.
Declarant’s arguments are reiterated in the Applicant’s remarks filed October 14, 2020 and addressed above.  Additionally, while Lovelady teaches needlefelt or needle punch fabric being preferred as the substrate, the substrate is not limited (see Lovelady, para 0001, claim 1).  Examiner would like to note that the copy of the NPL from the Carpet and Rug Institute is illegible and cannot be reviewed.
Applicant additionally argues that Hutchison is directed to a tufted carpet that is “charatersized in part by the tight, dense and exposed backstitches of the tufts along portions of the wear surface of the primary backing in conjunction with portions of the primary backing which are likewise exposed as wear surfaces and which do not have any tufted yarns therethrough” and is completely silent regarding 

    PNG
    media_image1.png
    610
    347
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/JENNIFER A GILLETT/Examiner, Art Unit 1789